Exhibit 10.1

SUBSCRIPTION AGREEMENT

BofI Holding, Inc.

12777 High Bluff Drive

Suite 100

San Diego, CA 92130

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between BofI Holding, Inc., a Delaware corporation (the “Company”),
and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to 18,000 shares (the “Shares”) of its 6.0% Series B Non-Cumulative Perpetual
Convertible Preferred Stock, par value $0.01 per share (the “Preferred Stock”),
for a purchase price of $1,000 per share (the “Purchase Price”). The Preferred
Stock shall have the rights, preferences, privileges and restrictions set forth
in the Certificate of Designations in the form attached hereto as Exhibit A.

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (a) an effective Registration Statement on Form S-3, Registration
No. 333-163339 (including the Prospectus contained therein (the “Base
Prospectus”), the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), (b) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended), that have or will be filed with the
Commission and delivered to the Investor on or prior to the date hereof (c) if
applicable, a preliminary prospectus related to the Offering (together with the
Base Prospectus, the “Statutory Prospectus”), and (d) a Prospectus Supplement
(the “Prospectus Supplement” and together with the Statutory Prospectus, the
“Prospectus”) containing certain supplemental information regarding the Shares
and terms of the Offering that will be filed with the Commission and delivered
to the Investor (or made available to the Investor by the filing by the Company
of an electronic version thereof with the Commission) along with the Company’s
counterpart to this Agreement. The Prospectus shall not contain any material
non-public information other than as it relates to the Offering. Except with
respect to the material terms and conditions of the Offering, the Company
confirms that neither it nor any other person acting on its behalf has provided
the Investor or its agents or counsel with any information that the Company
believes constitutes or might constitute material, non-public information.

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares of
Preferred Stock set forth on the signature page below, for the aggregate
purchase price set forth on the signature page. The Shares shall be purchased
pursuant to the “Terms and Conditions for Purchase of Shares” attached hereto as
Annex I and incorporated herein by this reference as if fully set forth herein.
The Investor acknowledges that the Offering is not being underwritten by the
placement agent (the “Placement Agent”) named in the Prospectus Supplement. A
minimum of 5,000 Shares (the “Minimum Shares”) shall be issued and sold in the
Offering at the Closing.

 

1



--------------------------------------------------------------------------------

5. The manner of settlement of the Shares purchased by the Investor will be
delivery by electronic book-entry at The Depository Trust Company (“DTC”) (or
physical stock certificates if the Preferred Stock is not a DTC FAST-eligible
issue at Closing), registered in the Investor’s name and address as set forth
below, and released by Computershare Trust Company, N.A., the Company’s transfer
agent (the “Transfer Agent”), to the Investor at the Closing. ON OR BEFORE THE
CLOSING, THE INVESTOR SHALL:

(I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND

(II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 

Bank of America       100 West 33RD St.       New York, NY       ABA #: 026 009
593                Swift Code: BOFAUS3N    For further credit to account number:
            4426874722    Name on
Account:                Computershare Trust Company, NA   
                                                  As Escrow Agent for Clients   
Ref: BofI Holdings Escrow      

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and
(c) assuming the accuracy of the representations and warranties of the Company
contained herein and in the Placement Agreement (as defined in Section 2.4 of
Annex I), neither the Investor nor any group of Investors (as identified in a
public filing made with the Commission) of which the Investor is a part in
connection with the Offering of the Shares, acquired, or obtained the right to
acquire, or shall own or control following consummation of the transactions
contemplated hereby, 9.9% or more of the Common Stock (or securities convertible
into or exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. List any exceptions in the line below:

 

 

    .   

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none”.)

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Statutory Prospectus, which includes the final Base Prospectus,
dated January 6, 2010, which is a

 

2



--------------------------------------------------------------------------------

part of the Company’s Registration Statement, the documents incorporated by
reference therein, and any free writing prospectus (collectively, the
“Disclosure Package”), prior to or in connection with the receipt of this
Agreement and the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission) along with the Company’s
counterpart to this Agreement.

8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
prior to the Company (or the Placement Agent on behalf of the Company) sending
(orally, in writing, or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until this Agreement is accepted and countersigned by or on behalf of the
Company and the Investor has been delivered the Prospectus Supplement.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of:                     , 2011

 

INVESTOR

Print Name:                                        
                                      

Signature:                                                                
                   

If Investor is an entity:

Name of signatory:                                                             

Title of signatory:                                       
                       

Address:                                                                
                     

                                                                  
                                    

Shares of Preferred Stock Purchased:                              

Purchase Price Per Share: $1,000

Aggregate Purchase Price: $                                                

AGREED AND ACCEPTED THIS         DAY OF                , 2011:

BOFI HOLDING, INC.

 

By:  

 

Print Name:  

 

Title:  

 

 

4



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1. Authorization and Sale of the Shares. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares.

2. Agreement to Sell and Purchase the Shares; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares set forth on the last page of
the Agreement to which these “Terms and Conditions for Purchase of Shares” are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors”,
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements”.

2.3 Investor acknowledges that the Company intends to pay the Placement Agent a
fee (the “Placement Fee”) in respect of the sale of Shares to the Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated
            , 2011 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants, and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. A copy of the Placement Agreement is available upon
request.

3. Closings and Delivery of the Shares and Funds.

3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) is subject to the satisfaction of certain closing conditions set
forth in the Placement Agreement, and the Closing shall occur at a place and
time (the “Closing Date”) to be specified by the Company and the Placement
Agent, and of which the Investors will be notified in advance by the Placement
Agent, in accordance with Rule 15c6-1 promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). At the Closing, (a) the Company
shall cause the Transfer Agent to deliver to the Investor the number of Shares
set forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee designated by the Investor and (b) the aggregate purchase
price for the Shares being purchased by the Investor will be delivered by or on
behalf of the Investor to the Company.

3.2 Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares to the Investor shall be subject to: (a) the receipt by the
Company of the purchase price for the Shares being purchased hereunder as set
forth on the Signature Page and

 

A-5



--------------------------------------------------------------------------------

(b) the accuracy of the representations and warranties made by the Investor in
this Agreement and the fulfillment of those undertakings of the Investor in this
Agreement to be fulfilled prior to the Closing Date.

3.3 Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares will be subject to (i) the accuracy of the representations
and warranties made by the Company and the fulfillment of those undertakings of
the Company to be fulfilled prior to the Closing Date, including without
limitation, those contained in the Placement Agreement, (ii) the sale by the
Company of at least the Minimum Shares at the same price per share at Closing,
and (iii) the condition that the Placement Agent shall not have: (a) terminated
the Placement Agreement pursuant to the terms thereof or (b) determined that the
conditions to the closing in the Placement Agreement have not been satisfied.
The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the Shares that they have agreed to purchase
from the Company.

3.4 Delivery of Funds. On or before Closing, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Investor to the following account designated by
the Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”) dated as of             , 2011, by and among
the Company, the Placement Agent and the Transfer Agent (the “Escrow Agent”):

 

Bank of America

100 West 33RD St.

New York, NY

ABA #: 026 009 593                 Swift Code: BOFAUS3N For further credit to
account number:            4426874722

Name on Account:                Computershare Trust Company, NA

                                                  As Escrow Agent for Clients

Ref: BofI Holdings Escrow

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investor to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the conditions set forth in Section 3.3
hereof. The Placement Agent shall have no rights in or to any of the escrowed
funds, unless the Placement Agent and the Escrow Agent are notified in writing
by the Company in connection with the Closing that a portion of the escrowed
funds shall be applied to the Placement Fee. The Company agrees to indemnify and
hold the Escrow Agent harmless from and against any and all losses, costs,
damages, expenses and claims (including, without limitation, court costs and
reasonable attorneys fees) (“Losses”) arising under this Section 3.4 or
otherwise with respect to the funds held in escrow pursuant hereto or arising
under the Escrow Agreement, unless it is finally determined that such Losses
resulted directly from the willful misconduct or gross negligence of the Escrow
Agent. Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action. Investor shall also furnish to the
Placement Agent a completed W-9 form (or, in the case of an Investor who is not
a United States citizen or resident, a W-8 form).

 

A-6



--------------------------------------------------------------------------------

3.5 Delivery of Shares. No later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing the Transfer Agent to credit such account or accounts with the
Shares by means of an electronic book-entry delivery. Such DWAC shall indicate
the settlement date for the deposit of the Shares, which date shall be provided
to the Investor by the Placement Agent. Simultaneously with the delivery to the
Company by the Escrow Agent of the funds held in escrow pursuant to Section 3.4
above, the Company shall direct its transfer agent to credit the Investor’s
account or accounts with the Shares pursuant to the information contained in the
DWAC.

4. Representations, Warranties and Covenants of the Investor.

4.1 The Investor represents and warrants to, and covenants with, the Company
that (a) the Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares, (b) the Investor has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) the Investor, in connection with its decision to purchase the
number of Shares set forth on the Signature Page, is relying only upon the
Disclosure Package, the documents incorporated by reference therein and the
representations and warranties of the Company contained herein and in the
Placement Agreement in making a decision to purchase the Shares.

4.2 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
any Placement Agent that would permit an offering of the Shares, or possession
or distribution of offering materials in connection with the issue of the Shares
in any jurisdiction outside the United States where action for that purpose is
required. If the Investor is outside the United States, it will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Shares, except as set forth or incorporated by reference in the Base
Prospectus or the Prospectus Supplement.

4.3 The Investor further represents and warrants to, and covenants with, the
Company that (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this

 

A-7



--------------------------------------------------------------------------------

Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

4.5 The Investor represents, warrants and agrees that, since the date on which
the Placement Agent or the Company first contacted such Investor about the
Offering, it has not engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities). The Investor covenants that it will not engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed. The
Investor agrees that it will not use any of the Shares acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.

5. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefor.

 

A-8



--------------------------------------------------------------------------------

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

(a) if to the Company, to:

     BofI Holding, Inc.

     12777 High Bluff Drive, Suite 100

     San Diego, CA 92130

     Attention: Andrew J. Micheletti

     Facsimile: (858) 350-0443

     with copies to:

     Reed Smith LLP

     355 South Grand Ave., Suite 2900

     Los Angeles, CA 90071

     Attention: Allen Z. Sussman, Esq.

     Facsimile: (213) 457-8030

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties by facsimile or by e-mail delivery of a “.pdf” format data file.
The Company and the Investor acknowledge and agree that the Company shall
deliver its counterpart to the Investor along with the Prospectus Supplement (or
the filing by the Company of an electronic version thereof with the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Shares to such Investor.

 

A-9



--------------------------------------------------------------------------------

13. Press Release. The Company agrees to issue a press release announcing the
Offering and disclosing all material information regarding the Offering prior to
the opening of the financial markets in New York City on the business day
immediately after the date hereof. The Company shall file a Current Report on
Form 8-K with the Securities and Exchange Commission (the “SEC”) disclosing the
material terms of the Offering and including a form of this Agreement, the
Placement Agreement and the Certificate of Designations for the Preferred Stock
prior to the opening of the financial markets in New York City on the second
business day immediately after the date hereof. The Company shall not disclose
the name of the Investor or its investment adviser in any press release or other
public statement about the Offering, except if such disclosure is required by
law, in which case the Company shall promptly provide the other party with prior
notice of such public statement or communication.

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT A

BOFI HOLDING, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

  1. The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:                                 

 

  2. The relationship between the Investor and the registered holder listed in
response to item 1 above (if not the same):                                 

 

  3. The mailing address of the registered holder listed in response to item 1
above:

 

   

 

       

 

   

 

  4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:                                 

 

  5. Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):                                 

 

  6. DTC Participant Number:                                 

 

  7. Name of Account at DTC Participant being credited with the Shares:
                                

 

  8. Account Number at DTC Participant being credited with the Shares:
                                

 

  9. Person to contact to initiate DWAC at closing:

Name:                                                     

Telephone:                                             

Email:                                                     